Citation Nr: 0417821	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
left ankle injury residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision issued by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was not submitted to reopen the claim of entitlement 
to service connection for left ankle trauma and degenerative 
joint disease of the knees.  Appeal to the Board was 
perfected.  A subsequent rating decision, issued in August 
2001, granted service connection for traumatic arthritis of 
bilateral knees, with an evaluation of 10 percent effective 
on June 4, 1999.  As the service connection claim related to 
the knees was resolved favorably during the appeal period, 
and the veteran has not taken exception with respect to the 
resolution of the knee arthritis claim, the only matter now 
before the Board is the December 1999 confirmed denial of the 
left ankle trauma claim.    

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  Instead, he opted to 
testify at an RO hearing held in June 2000.  The hearing 
transcript is of record.

The decision below is favorable to the veteran to the extent 
that it reopens the ankle trauma claim based on the receipt 
of new and material evidence.  A remand order, directed to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., addresses further evidentiary development 
necessary to render a decision on the merits of the claim.  


FINDINGS OF FACT

1.  In an October 1997 decision, the RO continued to deny the 
veteran's claim of entitlement to service connection for left 
ankle trauma.  The veteran was informed of this decision and 
of appeal procedures by a letter dated on June 4, 1999.
 
2.  Evidence submitted since October 1997, with regard to the 
issue of service connection for left ankle injury residuals, 
bears directly and substantially upon the issue of service 
connection therefor as it is neither cumulative nor redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1997 RO decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for left ankle trauma, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003). 

2.  New and material evidence has been received since October 
1997 to reopen the claim of entitlement to service connection 
for left ankle injury residuals.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for left 
ankle injury residuals.  The requirement that new and 
material evidence must be submitted to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In an August 1996 decision, the RO denied service connection 
for left ankle trauma based on then-effective law that the 
claim was not well-grounded.  The veteran was notified of 
this decision by a letter dated on August 8, 1996, and was 
informed of his right to seek appellate review.  He filed a 
timely notice of disagreement.  The RO again denied service 
connection for a left ankle disorder in a March 1997 rating 
decision, and so informed the veteran by a letter dated March 
18, 1997.  The RO also issued an April 11, 1997 Statement of 
the Case (SOC), sent to the veteran with a letter dated on 
April 14, 1997.  

The veteran filed an appeal to the Board (VA Form 9), 
received on October 7, 1997.  A perfected appeal to the Board 
requires a timely notice of disagreement, an SOC, and 
communication of intent to seek Board review within 60 days 
of the date on which the SOC is sent to the veteran or within 
one year of the date of transmittal of the rating decision 
being appealed, whichever is later.  Here, the veteran filed 
a timely notice of disagreement and an SOC was issued.  The 
veteran filed a Form 9 approximately 6 months after the 
issuance of the SOC, and well over one year after the August 
1996 rating decision was forwarded to him.  Because Form 9 
was not filed timely, appeal was not perfected.  Thus, the 
August 1996 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).  

The veteran did not appeal the March 1997 rating decision, 
which is also final.  In addition, the RO issued a rating 
decision in October 1997 that continued to deny service 
connection for a left ankle disability.  The RO apparently 
erroneously created a supplemental statement of the case, 
dated October 24, 1997, that discussed the rating decision of 
the same date.  The RO did not, however, send a letter, with 
appellate rights, notifying the veteran of the October 1997 
rating decision until June 4, 1999.  The October 1997 
decision is the most recent final denial of record on the 
issue now on appeal.   

In the meantime, on December 4, 1998, the RO received from 
the veteran a request for a hearing.  The RO issued a second 
letter dated June 4, 1999, explaining that the August 1996 
rating decision was final, the supplemental statement of the 
case was issued erroneously, and the veteran could appeal the 
rating decision of which he was notified by letter of the 
same date.  The veteran did not appeal that decision.  In 
December 1999, the RO issued a rating decision that again 
denied service connection for residuals of left ankle trauma, 
which is the basis for the current appeal.

Evidence to be reviewed for sufficiency to reopen a claim is 
evidence submitted since the most recent final denial of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Thus, evidence submitted since the October 1997 RO decision 
is of concern for the purpose of determining whether new and 
material evidence has been received to reopen the instant 
claim.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence is evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a).  The Board notes 
that there has been an amendment to 38 C.F.R. § 3.156(a), but 
the new version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed 
before this date, the earlier version applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist (discussed above) has been fulfilled.  In 
order for evidence to be sufficient to reopen a previously 
denied and final claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  

The Board has reviewed all of the evidence and information of 
record after the October 1997 rating decision.  The "new" 
evidence includes the veteran's June 2000 RO hearing 
testimony as documented in the hearing transcript, various 
written statements submitted by the veteran and/or his 
representative in support of the claim, VA medical center 
records dated in 2003-2004 related to orthopedic 
consultations, a VA compensation and pension (C&P) 
examination report dated in July 2003, and Soldier's Home 
medical records dated in the 1970s.  All of this evidence is 
new in the sense that none was of record in October 1997.  To 
the extent that some of this evidence repeats previously 
known allegations of the veteran as to the ultimate cause of 
left ankle injury residuals (ankle trauma during numerous 
parachute jumps performed during active duty), as noted in 
particular the veteran's hearing testimony and written 
statements, it is duplicative and not new.       

As for the issue of materiality, material evidence 
essentially is new evidence significant enough that not 
considering it would be unfair to the veteran.  More simply 
put, for this claim, the new evidence, either on its own or 
with previously submitted evidence, must help establish a 
fact essential to determine service connection for left ankle 
injury residuals.  It must provide some basis upon which a 
causal link or relationship between current left ankle 
symptoms and active service can be found.  See requirements 
for establishing service connection in 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 
Vet. App. 341 (1999).  It is noted that a key element of 
establishing service connection is a medical opinion on 
causation - something that laypersons not shown to be medical 
professionals qualified to opine on such matters, including 
the veteran here, cannot provide.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions); Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that where resolution of 
an issue turns on a medical matter, lay evidence, even if 
new, cannot be the predicate to reopen).   

The Soldier's Home medical records show that the veteran was 
treated in the early 1970s for left ankle and foot pain.  
(While these records are dated well before the October 1997 
rating decision, they apparently were not of record then, as 
the veteran stated that he recently remembered having been 
treated many years earlier at the Soldier's Home.)  VAMC 
medical records show that the veteran still has persistent 
left ankle pain, and has been seen numerous times in 2003-
2004 for these complaints.  The December 2003 VAMC ankle X-
ray report notes degenerative changes in both ankles with 
moderately severe loss of the joint space medially.  Also 
noted was calcification of the menisci, particularly in the 
left ankle.  Spur formation was seen along the medial joint 
line, as was patellofemoral arthritis bilaterally.  The 
diagnosis was post-traumatic arthritis.  

In July 2003, the veteran had a VA C&P examination.  The 
examination report provides that the veteran complained of 
pain, aches, and arthralgia in both ankles, with the left 
ankle more symptomatic than the right.  He has had swelling 
in the ankles in the past.  The veteran gave an accounting of 
his prior service history as a paratrooper who had completed 
more than 200 jumps.  Mild pes planus was noted in the left 
foot.  The veteran was diagnosed with history of arthralgia 
of ankles, with the left ankle worse than the right, and 
history of past ankle swelling.  The examiner opined that 
degenerative joint disease of bilateral ankles is "most 
probably a combination of post-traumatic and exercise-induced 
arthritis in the past."  No specific opinion on etiology 
(that is, specifically on whether in-service ankle trauma or 
repetitive parachute jumps is linked to the arthritic 
changes, and if so, to what extent, if ascertainable) was 
given.    

The new medical evidence described above is collectively 
material.  The veteran complained of ankle pain as long ago 
as in the early 1970s.  He still has ankle pain, occasional 
swelling, and arthralgia, for which he was treated as 
recently as in January 2004 at the VAMC.  The Board is not 
qualified to determine whether evidence of consistent 
complaints about the left ankle could indicate gradual 
development of a disorder or disease, the genesis of which 
could have been in-service trauma.  The recent VA C&P 
examination findings suggest that the current degenerative 
joint disease in the ankles and associated symptoms could be 
related, at least in part, to prior trauma.  It is 
incontrovertible that the veteran was a paratrooper in active 
duty (see veteran's Form DD-214), although a substantial 
portion of the service medical records apparently are no 
longer available as they likely were destroyed in a fire.  In 
light of all of this evidence, the Board must conclude that 
new and material has been submitted to reopen the claim.  Not 
reopening this claim given the current record would clearly 
be unfair to the veteran.  Every reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

II.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

More specifically, VCAA requires that VA inform the claimant 
about information and evidence (1) not of record that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See id.; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA before the end of the 
statutory one-year period.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

With respect to claims to reopen, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 (Feb. 
5, 2001).  VCAA explicitly states that, regardless of any 
VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

Here, the Board finds that new and material evidence has been 
received to reopen the previously denied claim of entitlement 
to service connection for left ankle injury residuals.  As 
the claim is resolved favorably to this extent, no further 
discussion with respect to VCAA is warranted on the question 
of whether new and material evidence has been submitted.    


ORDER

As new and material evidence has been submitted, the 
previously denied and final claim of entitlement to service 
connection for left ankle injury residuals is reopened.  The 
claim is granted only to this extent. 


REMAND

While the Board has reopened the claim of entitlement to 
service connection for left ankle injury residuals, it finds 
that the reopened claim cannot now be granted, as key medical 
evidence is needed to decide the merits of the claim.  Thus, 
this claim is REMANDED for the following actions:

1.  Refer the veteran's left ankle trauma 
claim to a VA orthopedic specialist to 
first review the claims folder, and in 
particular, the July 2003 VA C&P 
examination report, and then render a 
written opinion specifically as to (a) 
whether in-service ankle trauma or 
repetitive parachute jumps is linked to 
the arthritic changes in the left ankle; 
and (b) if so, to what extent, if 
ascertainable, the in-service trauma - as 
opposed to nonservice-related factors - 
is the cause of current degenerative 
joint disease/arthritis in the left 
ankle.  It would be helpful if the 
examiner would indicate, to the extent 
possible, whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the left ankle 
disability is related to injury or trauma 
sustained during active military service.  
It is preferred, but not mandatory, that 
the VA medical examiner who conducted the 
July 2003 C&P examination render the 
opinion now requested on remand.  If the 
examiner who conducted the July 2003 
examination is not available, or if the 
examiner indicates that further 
examination of the veteran is required to 
answer the questions posed, then the 
veteran should be scheduled for another 
VA examination. 

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for left ankle 
injury residuals.  If the decision 
remains in any manner adverse to the 
veteran, provide him and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If another VA examination is scheduled, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).
  


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



